UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1689


LORENZO JOHNSON, JR.,

                   Plaintiff − Appellant,

             v.

OLD DOMINION UNIVERSITY; JOHN R. BRODERICK, President, in his
individual capacity; CAROL SIMPSON, Professor (Former Provost), in both her
official and individual capacities,

                   Defendants – Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00242-AWA-LRL)


Argued: January 28, 2020                                      Decided: May 14, 2020


Before DIAZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville,
South Carolina, for Appellant. William Ryan Waddell, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON BRIEF: Mark R.
Herring, Attorney General, Samuel T. Towell, Deputy Attorney General, Gregory C.
Fleming, Senior Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lorenzo Johnson, Jr., a former Information Technology Specialist at Old Dominion

University (“ODU”), filed numerous grievances and document requests while employed at

ODU, alleging, among other things, racial discrimination by his supervisor.          Citing

Johnson’s frequent use of the grievance process, repetitive document requests, and

impaired communication skills, ODU required Johnson to undergo a Fitness for Duty

evaluation. After Johnson repeatedly failed to attend the required evaluation, ODU

terminated his employment. Johnson then brought this suit, alleging, as relevant here, that

ODU violated the Americans with Disabilities Act (“ADA”) by requiring him to undergo

the Fitness for Duty evaluation and that ODU violated Title VII of the Civil Rights Act of

1964 (“Title VII”) by terminating him in retaliation for filing grievances and document

requests. The district court granted summary judgment in ODU’s favor. We agree with

the district court and affirm its decision.

       The district court provided a thorough statement of the facts, see Johnson v. Old

Dominion Univ., No. 2:16cv242, dismissal order at 2–16 (E.D. Va. May 21, 2018), which

we summarize here in the light most favorable to Johnson, see EEOC v. McLeod Health,

Inc., 914 F.3d 876, 880 (4th Cir. 2019).

       As an Information Technology Specialist, Johnson was responsible for, among other

things, providing technical support for ODU faculty and staff. According to the position

description, an Information Technology Specialist must have the “[a]bility to communicate

clearly and effectively to provide excellent customer service support with a ‘can-do

attitude’ to the Faculty, Staff, and students within the College of Business.” J.A. 314.

                                              3
       In November 2011, Johnson received an annual performance evaluation that rated

him as “Below Contributor” in “Customer Relations,” the area in which his “[a]bility to

communicate clearly and effectively” was evaluated.        J.A. 336.    In addition, under

“Professional Development Goals,” the evaluation listed, “Communicate more effectively

with faculty/students/staff . . . [Johnson] communicates well with [his supervisor] and some

faculty, but not all.” J.A. 336.

       In Johnson’s 2012 performance evaluation, he was rated as “Contributor” in

“Customer Relations.”        J.A. 345.    However, the evaluation still identified his

communication skills as an area that needed improvement.               Under “Professional

Development Goals,” the evaluation listed, “Communicate more effectively with

faculty/students/staff.” Id. The same was true for Johnson’s 2013 performance evaluation.

       In the fall of 2011, Johnson’s supervisor, Dr. Alireza Ardalan, requested that

Johnson and the other Information Technology Specialist whom Ardalan supervised, John

Barker, provide him daily reports noting their arrival times, what they did during the day,

and their departure times.

       In September 2013, Johnson filed a grievance claiming that he was the only

Information Technology Specialist who had to send Ardalan daily reports. Ardalan

responded that he required both Johnson and Barker to submit the reports. Johnson sought

review of Ardalan’s response, and, at each step of the review process, Johnson’s grievance

was deemed meritless because both Johnson and Barker were required to submit the daily

reports. At the conclusion of the review process, Johnson requested a hearing on the

grievance, which was granted.

                                             4
       In connection with the grievance, Johnson submitted a document request to ODU’s

Employee Relations Manager, Kathy Williamson. Johnson sought copies of all daily

reports and related communications submitted to Ardalan by his subordinates, excluding

Johnson, from October 2011 to September 2013. Williamson responded that she couldn’t

provide the documents due to privacy concerns. Johnson then sought a compliance ruling

from ODU’s Office of Employment Dispute Resolution regarding the document request.

That office affirmed Williamson’s decision.

       From October 2013 to February 2014, Johnson filed three more grievances and six

more document requests. The grievances stemmed from the denial of his first document

request, Ardalan’s failure to discipline him after he refused to submit his daily reports in

an act of “civil disobedience,” J.A. 438, and alleged retaliation for filing grievances. 1 In

the document requests, Johnson continued to seek copies of the daily reports, though from

shortened time frames. In some of the requests, Johnson only sought copies of the metadata

from the daily reports. The grievances were closed, and the document requests were

denied.

       On February 11, 2014, Johnson filed a race discrimination charge with the Equal

Employment Opportunity Commission (“EEOC”). Johnson, who is African American,

alleged that he was required to submit the daily reports, but Barker, who is white, was not.


       1
         Johnson wanted Ardalan to discipline him so he could “have the opportunity to
present [his] case” regarding the daily reports. J.A. 438. He alleged that Ardalan and an
ODU professor retaliated against him for filing grievances by “withh[olding] software
requirements until the 11th hour with the intent to harass [him], creat[ing] crises, and then
disparag[ing] [his] work.” J.A. 446.

                                              5
       Shortly thereafter, Johnson filed a petition for a writ of mandamus in the Norfolk

General District Court, seeking to compel production of the daily reports. The court denied

Johnson’s petition.    Within hours of the court’s ruling, Johnson submitted another

document request.

       In the lead-up to the hearing on Johnson’s September 2013 grievance, ODU

produced some of the requested documents. The documents showed that Barker had sent

Ardalan an email at the end of the day noting his arrival time, what he did that day, and his

departure time. Johnson questioned the authenticity of the documents and demanded

copies of their metadata. The day before the hearing, Johnson withdrew the grievance.

       Ardalan grew concerned about Johnson’s behavior. According to Ardalan, “[t]he

more Mr. Johnson filed grievances the less he was able to communicate with [Ardalan] and

other ODU faculty and staff.” J.A. 316. Johnson’s “communication became so strained

that [Ardalan] was often called upon to act as an intermediary between him and other

faculty members.” Id. Johnson also “became increasingly divisive and combative and

challenged anything that was said or done concerning his work or behavior.” Id. “As

[Johnson’s] actions became more strident,” Ardalan worried that Johnson might physically

harm him. Id. Other faculty and staff members were also concerned about Johnson’s

“adversarial and irrational behavior.” J.A. 404. Ardalan reported his concerns about

Johnson to the ODU Threat Assessment Team, which concluded that Johnson didn’t pose

an imminent threat because he was taking advantage of the grievance system.

       ODU determined that Johnson should undergo a Fitness for Duty evaluation. In the

evaluation referral form, Williams explained that Johnson was being referred because of

                                             6
the number of grievances and document requests he had filed, his communication issues

with faculty and staff members, and concern for his “mental health and ability to exercise

sound judgment at work.” J.A. 452.

          On April 17, 2014, Carol Simpson, ODU’s former Provost, sent Johnson a

memorandum advising him that he was being placed on paid administrative leave pending

the outcome of the mandatory Fitness for Duty evaluation. In the memorandum, Simpson

stated:

          This action is being initiated by the University based on your recent behavior,
          as evidenced by repeated demands for the same information as part of
          multiple grievances . . . without any indication that these requests will cease
          or lead to a resolution. These repeated requests for the same information
          amount to misuse of the University’s grievance system. Additional concerns
          include your filing of a FOIA request 90 minutes after a judge had denied
          you the materials in an identical request, and your inability to work with
          others or to interact in a constructive way with supervisors.

J.A. 459.

          On three occasions, Johnson failed to attend his scheduled Fitness for Duty

evaluation. On May 28, 2014, ODU issued a written notice of discipline to Johnson stating

that his failure to attend the evaluation violated ODU policy. ODU scheduled another

evaluation, which Johnson again failed to attend. On July 14, 2014, ODU issued a second

written notice of discipline. That notice informed Johnson that his employment was

terminated.

          In February 2015, Johnson filed another charge with the EEOC, alleging that ODU

violated the ADA by requiring him to undergo a Fitness for Duty evaluation. The EEOC

issued right-to-sue notices for both of Johnson’s charges.


                                                7
      Thereafter, Johnson filed a complaint against ODU, ODU President John Broderick,

and former ODU Provost Simpson (collectively, “ODU”). Johnson alleges, as relevant

here, that ODU violated the ADA by requiring him to undergo a Fitness for Duty evaluation

and that ODU violated Title VII by terminating him in retaliation for filing grievances,

document requests, the state court action, and the first EEOC charge. ODU moved for

summary judgment, and in a well-reasoned opinion, the district court granted ODU’s

motion.

      The district court first considered Johnson’s ADA claim. The ADA provides that

“[a] covered entity shall not require a medical examination . . . unless such examination

. . . is shown to be job-related and consistent with business necessity.”       42 U.S.C.

§ 12112(d)(4)(A). EEOC regulations explain that an examination is job-related and

consistent with business necessity if the employer “has a reasonable belief, based on

objective evidence,” that “an employee’s ability to perform essential job functions will be

impaired by a medical condition.”               EEOC, ENFORCEMENT GUIDANCE:

DISABILITY-RELATED INQUIRIES AND MEDICAL EXAMINATIONS OF

EMPLOYEES UNDER THE AMERICANS WITH DISABILITIES ACT (ADA) (July 27,

2000), 2000 WL 33407181, at *6.

       ODU contends that communication was an essential function of Johnson’s job and

that it reasonably believed, based on objective evidence, that Johnson’s ability to

communicate effectively was impaired. Johnson disputes both points, arguing that ODU’s

alleged concerns regarding his communication skills were pretext for retaliating against

him for filing grievances. In support, Johnson points to the improved ratings in his

                                            8
performance evaluations and ODU’s express statement in the Fitness for Duty evaluation

referral form that it was referring Johnson because of the number of grievances and

document requests he had filed.

       The district court agreed with ODU, citing Johnson’s job description, which calls

for the “[a]bility to communicate clearly and effectively to provide excellent customer

service,” J.A. 314, in support of its conclusion that effective communication was an

essential function of Johnson’s job. See Johnson v. Old Dominion Univ., dismissal order

at 22. The district court also found “ample evidence” to establish that Johnson’s ability to

communicate was impaired. Id. The district court noted that Ardalan was often called

upon to act as an intermediary between Johnson and other faculty members, Johnson

refused to communicate with certain faculty members, and ODU faculty and staff were

concerned about Johnson’s adversarial and irrational behavior. Id.

       As to Johnson’s argument that ODU’s concerns were pretextual, the district court

explained that in deciding to require the Fitness for Duty evaluation, ODU considered

Johnson’s behavior, including his “repeated requests for the same information” and

“misuse of the University’s grievance system,” along with his “inability to establish

effective communication.” Id. at 23 (cleaned up). Rather than presenting “shifting

justifications,” ODU’s considerations were “neither mutually exclusive nor internally

inconsistent.” Id.   Accordingly, the district court concluded that Johnson hadn’t

demonstrated a genuine dispute of material fact as to ODU’s reasonable belief, based on

objective evidence, that Johnson’s ability to communicate effectively was impaired, and

thus that ODU was entitled to summary judgment on Johnson’s ADA claim.

                                             9
       The district court next considered Johnson’s Title VII claim. Title VII prohibits an

employer from retaliating against an employee for opposing prior discrimination. See 42

U.S.C. § 2000e-3(a). Opposition activity includes “utilizing informal grievance procedures

as well as staging informal protests and voicing one’s opinions in order to bring attention

to an employer’s discriminatory activities.” Laughlin v. Metro. Wash. Airports Auth., 149
F.3d 253, 259 (4th Cir. 1998). Employees may prove that their employer retaliated against

them for engaging in opposition activity through one of two ways: by direct evidence of

retaliatory animus, or through the burden-shifting framework set out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Foster v. Univ. of Md.-E. Shore, 787 F.3d
243, 249 (4th Cir. 2015).

       Concluding that Johnson hadn’t produced direct evidence of retaliatory animus, the

district court considered whether Johnson could prevail under the McDonnell Douglas

framework. 2 The McDonnell Douglas framework proceeds in three steps. Foster, 787
F.3d at 250. First, employees must establish a prima facie case of retaliation. Id. They do


       2
          We agree that Johnson can’t proceed under the direct-evidence route. Johnson
argues that there is direct evidence of retaliatory animus in ODU’s statements that it was
requiring the Fitness for Duty evaluation because of the number of grievances and
document requests Johnson had filed. But an employee proceeding under the direct-
evidence route must still show that the opposition activity was the but-for cause of the
retaliatory act. See id. Here, ODU provided reasons in addition to Johnson’s grievances
for requiring the evaluation. The memorandum notifying Johnson of the evaluation also
references his “inability to work with others or to interact in a constructive way with
supervisors.” J.A. 459. The evaluation referral form states that Johnson “has been cited
for the difficult communication throughout his employment between himself and the
faculty members whose instructional labs he services.” J.A. 452. Thus, Johnson’s
proffered direct evidence of retaliatory animus doesn’t alone show that his filing of
grievances and document requests was the but-for cause of the alleged retaliation.

                                            10
so by showing that they engaged in protected activity, their employer took adverse action

against them, and a causal relationship exists between the protected activity and the adverse

action. Id. at 252. If the employee establishes a prima facie case, “[t]he burden then shifts

to the [employer] to show that its purportedly retaliatory action was in fact the result of a

legitimate non-retaliatory reason.” Id. at 250. If the employer makes this showing, the

burden shifts back to the employee to show that the employer’s non-retaliatory reasons

“were not its true reasons, but were a pretext for discrimination.” Id. (cleaned up).

       ODU argues that even if Johnson can establish a prima facie case of retaliation, it

has shown that its purported retaliatory actions—requiring the Fitness for Duty evaluation

and terminating Johnson’s employment—are supported by legitimate, non-retaliatory

reasons. ODU asserts that it required Johnson to undergo a Fitness for Duty evaluation

because of his impaired communication skills, and it terminated Johnson because he had

accumulated two written notices of discipline for failing to attend the required evaluation.

ODU also argues that Johnson can’t show that these reasons were pretextual.

       In response, Johnson again argues that ODU’s concerns regarding his

communication skills were pretextual and that ODU terminated him for filing grievances,

document requests, a state court action, and an EEOC charge.

       The district court assumed, arguendo, that Johnson could establish a prima facie

case of retaliation, but it concluded that Johnson failed to demonstrate a genuine dispute of

material fact as to the remaining elements of his retaliation claim. Johnson v. Old

Dominion Univ., dismissal order at 25–26.         It explained that ODU had “articulated



                                             11
legitimate, non-discriminatory explanations for the actions about which [Johnson]

complains” and that “ODU’s explanations are supported by ample evidence.” Id. at 26.

       In support, the district court cited Ardalan’s statements regarding Johnson’s

difficulties communicating effectively, the faculty and staff’s concerns regarding

Johnson’s behavior, and Johnson’s repeated failures to attend the evaluations. Id. at 25–

26. The district court also concluded that Johnson failed to produce evidence contradicting

ODU’s legitimate, non-retaliatory reasons for the evaluation and his termination, and that

his “suspicions of ill intent are insufficient to create a genuine issue of material fact

regarding pretext.” Id. at 26. Thus, the district court held that ODU was entitled to

summary judgment on Johnson’s Title VII claim.

       Johnson appealed, making substantially the same arguments he made in the district

court. We review a district court’s grant of summary judgment de novo. McLeod Health,
914 F.3d at 880. We have carefully considered the controlling law and the parties’

arguments, and we agree with the reasoning set out by the district court and described

above. The record is replete with evidence, unrelated to Johnson’s protected activity, that

Johnson’s communication skills were impaired, that the impairment was affecting his

work, and that he repeatedly failed to attend the required Fitness for Duty evaluation. No

reasonable juror could overlook that evidence to conclude that ODU’s reasons for requiring

the evaluation and for terminating Johnson’s employment were pretextual. For these

reasons, the district court’s grant of summary judgment to ODU is

                                                                             AFFIRMED.



                                            12